Citation Nr: 1444747	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-21 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service connected death pension.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder or a mood disorder, for purposes of establishing entitlement to accrued benefits.

3.  Entitlement to service connection for dependency and indemnity compensation under 38 U.S.C.A § 1151.

4.  Entitlement to aid and attendance/housebound for a surviving spouse.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Recognized Guerrillas and Regular Philippine Service from October 21, 1943 to April 5, 1945, on June 4, 1945, and from January 6, 1946 to February 11, 1946.  His awards include a Purple Heart.  The Veteran died on August [redacted], 2008.

The Board finds that the Court of Appeals for Veterans Claim's (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including a mood disorder.  As such, the Board re-characterized the issue on appeal to PTSD to include a mood disorder.

In May 16, 2011 VA received a letter wherein the Appellant expressed satisfaction of her appeal regarding an earlier effective date for TDIU.  Thus, the Board finds that this issue has been withdrawn.

The issues of entitlement to service connection for an acquired psychiatric disability to include PTSD or a mood disorder, for accrued benefits purposes and entitlement to non-service connected death pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Eligibility to Dependency and Indemnity Compensation under 38 U.S.C. 1151 was granted by an August 23, 2013, Rating Decision of the Manila RO and there is no longer a case or controversy as to that issue.

2.  Entitlement to aid and attendance allowance for the surviving spouse was granted by an August 23, 2013, rating decision of the Manila RO and there is no longer a case or controversy as to that issue.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of eligibility to Dependency and Indemnity Compensation under 38 U.S.C. 1151  because that issue has been rendered moot on appeal. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2011).

2.  The Board lacks jurisdiction over the issue of entitlement to aid and attendance allowance for the surviving spouse under because that issue has been rendered moot on appeal. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  In the present case, after certification to the Board for adjudication, the Appellant's claims for Dependency and Indemnity Compensation and entitlement to aid and attendance allowance for the surviving spouse were granted in an August 23, 2013 rating decision, and hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  The claims are now moot, and accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202 , 20.204(b), (c).


ORDER

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 is dismissed.

Entitlement to aid and attendance/housebound for surviving spouse is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Appellant's appeals for entitlement to service connection for an acquired psychiatric disability to include PTSD or a mood disorder for accrued benefits purposes and entitlement to non-service connected death pension.

Regarding the appellant's claims both for entitlement to service connection for an acquired psychiatric disability to include PTSD or a mood disorder for purposes of establishing entitlement to accrued benefits for purposes of establishing entitlement to accrued benefits and entitlement to non-service connected death pension, the Board is compelled to remand these appeals to ensure the appellant's due process protections.  See 38 C.F.R. §§ 19.31(b)(1), 19.37 (2013).  The appellant has submitted additional evidence since the RO issued a Statement of the Case (SOC) in May 2011 and before these appeals were certified to the Board in May 2013.  This evidence post-dates the statement of the case (SOC) by as much as three years.  The RO, as the Agency of Original Jurisdiction (AOJ), is required to consider this new evidence in a readjudication of the claim in the first instance, and provide the appellant and her representative appropriate time to respond.  The Board finds that a SSOC should be provided to the Appellant which takes into account the new evidence the appellant has submitted.

As the claim is being remanded, the Board also notes that the claim for entitlement to service connection for posttraumatic stress disorder has been recharacterized by the Board to include an acquired psychiatric mood disorder.  As such, the Board finds a VA opinion is warranted to determine whether the Veteran's PTSD or mood disorder was related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the case file to an appropriate VA examiner to review the claims folder (including a copy of this remand).  A notation to the effect that this review has taken place should be made in the evaluation report.   

The VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any psychological disabilities are related to the Veteran's service to include his in-service stressor.  In this regard, the Board notes that the Veteran was awarded a Purple Heart for his service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2. Ensure that the opinion complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should review the new evidence submitted by the appellant since the May 2011 SOC and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD or a mood disorder for accrued benefits purposes and entitlement to non-service connected death pension.  If the benefit sought on appeal is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


